Citation Nr: 1617989	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES
 
1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.
 
2.  Entitlement to service connection for a right shoulder disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 


ATTORNEY FOR THE BOARD
 
M. Caylor, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from September 1963 to January 1967.
 
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case in March 2014.  A May 2015 rating decision subsequently granted entitlement to service connection for myositis ossificans, claimed as a cervical spine condition.  Accordingly, that issue is no longer before the Board.
 
The Veteran testified before the undersigned during a March 2013 Travel Board hearing.  A transcript of the hearing is associated with the Veteran's Virtual VA electronic claims file.
 
The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
A chronic right shoulder disability was not demonstrated inservice, right shoulder arthritis was not manifested to a compensable degree within one year after his separation from active duty, and a right shoulder disorder is not otherwise etiologically related to an in-service injury, event, or illness.  
 


CONCLUSION OF LAW
 
A right shoulder disability was not incurred or aggravated in service, and right shoulder arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309  (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Duties to Notify and Assist
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated June 2009 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The evidence of record includes  service treatment records, service personnel records, VA medical records, VA examination reports, private medical records, and lay statements from the Veteran. There is no evidence that additional pertinent records have yet to be requested.

During the Veteran's March 2013 Travel Board hearing, the undersigned explained the issue on appeal and elicited relevant testimony from the Veteran regarding the submission of evidence that may have been overlooked.  Further, the undersigned left the claims file open for 60 days following the hearing in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2), consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
Pursuant to the Board's March 2014 remand, VA provided the Veteran an opportunity to identify outstanding pertinent treatment records and scheduled the Veteran for a VA examination.  While VA's requests for private or non-VA treatment records were ultimately unsuccessful, the Veteran submitted excerpts of the records he felt were relevant to his claim and requested that VA continue with the adjudication of his appeal.  See, e.g., a June 2015 Statement.  As VA then readjudicated the claim and issued a supplemental statement of the case, the Board finds there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board will therefore proceed to the merits of the claims.  
 
II. Analysis
 
The Veteran contends he has a right shoulder disability that began during his active service or is related to events during his active service, including judo and martial arts training injuries in 1965.  See Transcript of Record at 3-5.
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of active duty, it shall be presumed to have been incurred in service, even absent evidence of any arthritis during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
 
The Veteran has been diagnosed with several right shoulder disabilities:  right shoulder impingement syndrome, rotator cuff tendonitis, acromioclavicular joint osteoarthritis, and calcified glenoid labrum.  See January 2015 VA 's Shoulder Examination.
 
The Veteran is competent to report injuring his right shoulder during judo and martial arts training in service, subsequently experiencing right shoulder symptoms in service, and self-treating his right shoulder pain in service with non-steroidal anti-inflammatory medication.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Significantly, however, a January 2015 VA examiner opined that it is less likely than not that the Veteran's current right shoulder disorders began during service or are etiologically related to an in-service injury, event, or illness.  Rather, the examiner opined that the Veteran's diagnoses were age-related.  The rationale was that the Veteran's service treatment records do not contain evidence of an in-service shoulder injury, the appellant's separation medical examination did not find evidence of a shoulder injury, the claimant did not provide a history of an in-service event to which the shoulder conditions are related on the day of the exam, and his reported symptoms began several years after his separation from active service.  The examiner further found that the appellant's right shoulder disorders were consistent with the normal aging process in a physically active 70-year-old.  

Private chiropractor Dr. Donohey opined in a July 2009 letter that the Veteran's shoulder area complaints were related to a prior injury that occurred probably during judo training or some other form of physical trauma to the shoulder area when the Veteran was younger.  
 
The January 2015 VA examiner is competent to provide an opinion, and the Board finds the opinion credible and entitled to great probative weight.  The January 2015 VA examiner personally examined the Veteran, reviewed evidence in the claims file, took a medical history from him during the examination, which included his reports of in-service judo and martial arts training.  The January 2015 examiner provided a detailed rationale noting the absence of evidence in the Veteran's service treatment records, as well as the fact that while the claimant experienced pain in service, he did not seek treatment for any right shoulder injury in service or after his separation from active service until several decades later.  See Transcript of Record at 5-6; April 2014 VA Treatment Records (reporting onset of right shoulder pain approximately 10 years prior). In this regard, the law provides that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  See Maxson v. West, 12 Vet.App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
 
While the private chiropractor is competent to provide an opinion, the Board assigns greater probative weight to the opinion of the January 2015 VA examiner.  The private chiropractor is not trained in treating the entirety of the musculoskeletal system and did not provide specific diagnoses related to the right shoulder.  There is no indication in the chiropractor's opinion that the Veteran's service treatment records or other treatment records were reviewed, and the opinion does not contain a clear rationale.  Further, the chiropractor's use of a conditional word such as "probably" the examiner's opinion is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Given the more complete reasoning offered by the VA physician the Board finds that the most probative medical evidence preponderates against linking any current right shoulder disorder to service.  Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed).  
 
While the Veteran believes he has a right shoulder disability that began in service or is otherwise related to an in-service injury, event, or illness, he is not competent to provide a medical opinion in this case.  The issue is complex, requiring specialized education and knowledge of the interwoven mechanics of the musculoskeletal and neurological system.  Jandreau, 492 F.3d at 3177 n.4.
 
Given the evidence set forth above, resolving any reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
 
ORDER
 
Entitlement to service connection for a right shoulder disability is denied.  
 
 
REMAND
 
In March 2014, the Board directed the AOJ to develop and adjudicate a claim of entitlement to service connection for heart disease prior to readjudicating the claim for service connection for hypertension, including as secondary to posttraumatic stress disorder.  A thorough review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files does not contain evidence that the issue of entitlement to service connection for heart disease has been adjudicated.
 
A decision on the issue of entitlement to service connection for hypertension must be remanded again to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including ongoing VA treatment records.  If the Veteran identifies any relevant private treatment records, request that he complete an appropriate release form and obtain and associate with the claims file any non-duplicative relevant records.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Develop and adjudicate the issue of entitlement to service connection for heart disease.  Should this claim be denied the Veteran is advised that the claim will not be considered by the Board absent a timely perfected appeal.
 
3.  Then, readjudicate the claim of entitlement to service connection for hypertension to include under a theory of secondary service connection.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


